PER CURIAM:
1. Where the evidence shows that a lease is two contracts instead of one only, one tenancy by the month, and one by the year, depending upon certain conditions, there are two causes of action, depending upon the facts and contingencies in each particular case, the action should not be to reform a contract, as, in no event does the question involve mistake or misapprehension in the execution of the contract.
2. The court did not err in excluding evidence to prove an agency, of a person not an officer of the Motor Company, nor authorized by the company in its behalf to make or execute ,the lease, and it is not claimed that the evidence would have shown such authority.